DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 08/12/2022.
Claims 1-18 are pending in the instant application.
Claim 1 is amended.

Response to Arguments
Applicant's remarks filed 08/12/2022, page 7, regarding the objection of claim 1 have been fully considered, and are persuasive. The objection is withdrawn.

Applicant's remarks filed 08/12/2022, page 8-10, regarding the rejection of claim 11 under 35 USC 112(b), or second paragraph, have been fully considered, but they are not persuasive.
Applicant alleges that one of ordinary skill in the art would clearly understand the meaning of “short,” “too far,” and “long” in light of pg. 10 ll. 5-20 in the Specification.
The Examiner respectfully disagrees. The claim does not define, “short,” “too far,” and “long,” and the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms, “short,” “too far,” and “long,” implicitly require a boundary at some distance value that the objects are compared with to be considered, “short,” “too far,” and “long.” Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear the distance must be in order to be considered “short,” “too far,” and “long.” If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Furthermore, it is noted that the features upon which Applicant relies (i.e., “At the rear end of the truck 7 (the end showing towards the container 3 before lifting) there can be provided rear rollers 12 for enabling the container 3 to be pulled onto the loading area of the truck 7 (there could be other means to decrease friction between the container 3 and the bed of the truck 7, e. g. friction-reducing glide pads). FIG. 3 shows the situation where the container 3 (more specifically the container rails arranged on the underside of the container 3) is landing on the rear rollers 12 of the hookloader. It is in the nature of hookloader containers 3 that they are produced in different lengths according to their application and customer needs. The design of so called telescopic hookloaders (having at least two arms 9 one of which is slidingly engaged with the other arm 9) provides for that fact. It allows the operator to position the hookloader as far forward towards the cabin 10 as possible but it is in the operator's responsibility not to pull the container 3 too far forward so that the container 3 would be pulled off the rear rollers 12 with its rear end. Once the container 3 passes the rear rollers 12 at the end of the loading area and rests directly on the bed of the truck 7, it cannot be unloaded by the hookloader anymore. The stereographic sensor system 6 and/or information provided by at least one additional sensor 14 can ensure that this situation does not occur..”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's remarks filed 08/12/2022, pgs. 10-12, regarding the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The Applicant asserts that Stuhler does not teach the claim limitations of, (i) “wherein the data capturing device is a stereographic sensor system,“ and (ii) “the data processor is configured to automatically recognize the shape of the first coupling device of the container based on the data provided by the stereographic sensor system.”
The Examiner respectfully disagrees. In regards to (i),Stuhler, in Paragraph [0058], teaches that the preferred embodiment utilizes 3D image technology to obtain a three-dimensional image, and that stereo image recording systems are known in television technology. The Examiner therefore reads Stuhler’s “stereo image recording systems,” upon the claimed, “data capturing device,” that is a stereographic sensor system, as both technology-related terminologies indicate the capturing of stereo images. In regards to (ii), Stuhler, in Paragraph [0041], states that, “the control device can be set up to automatically load the swap body identified based on the shape and/or physical markings during a swap body loading process.” This indicates that the swap body is identified by shape from image information or space detection information output from detection sensors including cameras, ultrasound, laser, and/or movement sensors as discussed in Paragraphs [0041]-[0044]. Therefore the Stuhler teaches claim limitations (i) and (ii), and it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the image recognition of Stuhler, in the same field of endeavor, to automatically load/unload a swap body by identifying the swap body based on shape without any necessary manual actions as Stuhler discusses in Paragraph [0041]. 
	Furthermore, it is noted that the features upon which Applicant relies (i.e., On the other hand, as discussed in lines 24-26 of page 2 of the specification of the present
application, “[t]he purpose of the invention is to provide a truck-mountable detection system and a truck-mountable loading equipment and a truck having such a detection system which can be used together with commonly used (unmarked) containers,” the specification of the present application. Lines 20-21 of page 2 of the specification of the
present application go on to explain that “[t]he methods of the prior art can only be practiced with respect to special containers that are provided with markers identifying the position of the first coupling device.” On the other hand, as discussed in lines 24-26 of page 2 of the specification of the present application, “[t]he purpose of the invention is to provide a truck-mountable detection system and a truck-mountable loading equipment and a truck having such a detection system which can be used together with commonly used (unmarked) containers.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, in regards to Dralle and Shadwell not curing the alleged deficiencies of Verbeek and Stuhler, the Examiner deems this moot because Stuhler teaches claim limitations (i) and (ii) as explained above and outlined in the rejection below. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Therefore the rejection of claim 1 is maintained under 35 USC 103.

Applicant's remarks filed 08/12/2022, pg. 12, regarding the rejection of claims 2-18 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Verbeek and Stuhler teach or suggest claim 1 as outlined below. Thus, claims 2-18 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the terms “short,” “too far,” and “long,” are relative terms which render the claim indefinite. The term “short,” “too far,” and “long,” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10 & 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeek (WO 2017/108764 A1) (hereinafter Verbeek) in view of Stuhler et al. (EP 3153348 A1) (hereinafter Stuhler).

Regarding claim 1, Verbeek discloses a truck-mountable detection system for detection of a first coupling device of a container [Pg. 1-2, ll. 5-18, Visual guidance method and system provided for hook loader vehicle using image capturing device], 
the first coupling device being configured for coupling with a second coupling device of a truck-mounted loading equipment, in particular a hook of a hookloader [Pg. 11-12, ll. 22-20, Vehicle 10 comprises arm 26 and hook 28 as second coupling device, and couples with bar 15 as first coupling device], 
the detection system comprising a data processor and a data capturing device capturing data of which can be sent to the data processor, wherein the data capturing device is a sensor system and the data processor is configured to automatically recognize the first coupling device of the container based on the data provided by the sensor system [Pg. 14, ll. 15-29, pg. 17-18 ll. 15-5, pg. 21 ll. 15-2; data capturing device being a sensor system comprising two cameras camera(s), sends image data to processing module 60 as data processor that receives image data, and applies image recognition to detect the bar, as first coupling device].
However, Verbeek does not explicitly disclose wherein the data capturing device is a stereographic sensor system and the data processor is configured to automatically recognize the shape of the first coupling device of the container based on the data provided by the stereographic sensor system.
Stuhler teaches wherein the data capturing device is a stereographic sensor system and the data processor is configured to automatically recognize the shape of the first coupling device of the container based on the data provided by the stereographic sensor system [Paragraph [0035]-[0041] & [0058], Control device configured to identify shape based on spatial detection information and/or image information that includes 3D image technology from stereo image recording systems].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the image recognition of Stuhler as above, to automatically load/unload a swap body by identifying the swap body based on shape without any necessary manual actions (Stuhler, Paragraph [0041]). 

Regarding claim 3, Verbeek and Stuhler disclose the truck-mountable detection system according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Verbeek discloses wherein the position of the automatically recognized first coupling device is calculated [Pg. 3-4, ll. 34-6, Position of second coupling at second point may be automatically identified using image recognition technique].

Regarding claim 4, Verbeek and Stuhler disclose the truck-mountable detection system according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Verbeek discloses wherein the data processor is configured to check whether the second coupling device is compatible for coupling and loading with the first coupling device based on the data provided by the stereographic sensor system [Pg. 21, ll. 10-29, Coupling alignment guide superimposed over image, as check, for operator to laterally align hook and bar].

Regarding claim 6, Verbeek and Stuhler disclose the truck-mountable detection system according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Verbeek discloses a truck-mountable loading equipment, in particular hookloader [Pg. 11 ll. 22-35, Hook loader vehicle 10 with arm 26 as loading equipment hookloader], comprising: the truck-mountable detection system [Pg. 1-2, ll. 5-18, Visual guidance method and system provided for hook loader vehicle using image capturing device], and
a second coupling device which is configured for coupling with a first coupling device of a container [Pg. 11-12, ll. 22-20, Vehicle 10 comprises arm 26 and hook 28 as second coupling device, and couples with bar 15 as first coupling device], wherein the data processor of the detection system is implemented by a control unit of the loading equipment or is connected to a control unit of the loading equipment [Pg. 14, ll. 15-29, pg. 17-18 ll. 15-5, pg. 21 ll. 15-2, pg. 23 ll. 1-16; Fig. 8, data capturing device being a sensor system sends image data to processing module 60 as data processor in a control unit that receives image data, and applies image recognition to detect the bar, as first coupling device].

Regarding claim 7, Verbeek and Stuhler disclose the truck-mountable loading equipment according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Verbeek discloses wherein the control unit of the loading equipment is configured to calculate a desired trajectory and/or an actual trajectory of a motion of the loading equipment based on the data provided by the stereographic sensor system and/or based on data provided by at least one sensor different from the stereographic sensor system [Pg. 14, ll. 15-29, pg. 17-18 ll. 15-5, pg. 21-22 ll. 10-2, Coupling alignment guide, as desired trajectory, superimposed over image as check, for operator to laterally align hook and bar with image data from two cameras camera(s)].

Regarding claim 8, Verbeek and Stuhler disclose the truck-mountable loading equipment according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Verbeek discloses wherein the control unit of the loading equipment is configured to automatically compute the position of a container relative to the loading equipment based on the data provided by the stereographic sensor system and/or based on data provided by at least one sensor different from the stereographic sensor system [Pg. 3-4, ll. 34-6, Position of second coupling at second point, as position of container relative to loading equipment, may be automatically identified using image recognition technique].

Regarding claim 9, Verbeek and Stuhler disclose the truck-mountable loading equipment according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Stuhler teaches wherein the control unit of the loading equipment is configured to automatically detect a shape of the container based on the data provided by the stereographic sensor system [Paragraph [0035]-[0041] & [0058], Control device configured to identify shape based on spatial detection information and/or image information that includes 3D image technology from stereo image recording systems].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the image recognition of Stuhler as above, to automatically load/unload a swap body by identifying the swap body based on shape without any necessary manual actions (Stuhler, Paragraph [0041]). 

Regarding claim 10, Verbeek and Stuhler disclose the truck-mountable loading equipment according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Verbeek discloses wherein the control unit of the loading equipment is configured to give information about alignment of truck and/or a trailer and/or container to an operator of the loading equipment based on the data provided by the stereographic sensor system and/or based on data provided by at least one sensor different from the stereographic sensor system before and/or during loading [Pg. 14, ll. 15-29, pg. 17-18 ll. 15-5, pg. 21-22 ll. 10-2, Coupling alignment guide, as desired trajectory, superimposed over image as check, for operator to laterally align hook and bar with image data from two cameras camera(s)].

Regarding claim 12, Verbeek and Stuhler disclose the truck-mountable loading equipment according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Stuhler teaches wherein the control unit of the loading equipment is configured to automatically couple and/or decouple the second coupling device of the container and the first coupling device of the loading equipment based on the position of the first coupling device calculated by the detection system, wherein the control unit automatically or semi-automatically commands movements of the loading equipment for the automatic coupling and/or decoupling [Paragraph [0031]-[0041], Control device configured to position and charge swap body based on spatial detection information and/or image information that includes 3D image technology from stereo image recording systems].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the image recognition of Stuhler as above, to automatically load/unload a swap body by identifying the swap body without any necessary manual actions (Stuhler, Paragraph [0041]). 

Regarding claim 13, Verbeek and Stuhler disclose the truck-mountable loading equipment according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Stuhler teaches wherein the control unit of the loading equipment is configured to automatically or semi-automatically load and/or automatically or semi-automatically unload a container by commanding movements of the loading equipment based on the data provided by the stereographic sensor system and/or based on data provided by at least one sensor different from the stereographic sensor system, wherein it is preferably provided that driving operations of the truck are being controlled by a driver of the truck [Paragraph [0031]-[0041] & [0043]-[0048], as the loading and unloading process can be carried out fully automatically and without the need for manual actions, the control device can be set up to completely automatically carry out the exchange of multiple swap bodies, in particular as an unloading and subsequent loading process].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the image recognition of Stuhler as above, to automatically load/unload a swap body by identifying the swap body without any necessary manual actions (Stuhler, Paragraph [0041] & [0047]). 

Regarding claim 14, Verbeek and Stuhler disclose the truck-mountable loading equipment according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Stuhler teaches wherein there is provided a security device being configured to monitor a work area of the loading equipment and to give a warning if a person or an obstacle is inside or enters the work area and/or to automatically interrupt operation of the loading equipment [Paragraph [0023], Spatial detection sensor, as security device, allows for user to immediately recognize objects and danger in the vicinity].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the spatial detection sensor of Stuhler as above, to immediately warn users if any object in the vicinity of the loading/unloading process is in a danger zone (Stuhler, Paragraph [0023]). 

Regarding claim 15, Verbeek and Stuhler disclose the truck-mountable loading equipment according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Verbeek discloses of further comprising a display for displaying data provided by the stereographic sensor system and/or wherein it is preferably provided that additional information regarding a loading and/or unloading process of a container provided by an at least one additional sensor is being displayed on the display together with the data provided by the stereographic sensor system [Pg. 14-15 ll. 22-3, Fig. 8, Display 68 displaying live image].

Regarding claim 16, Verbeek and Stuhler disclose the truck-mountable loading equipment according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Verbeek discloses wherein the loading equipment is a hookloader being preferably equipped with an articulated arm and/or being preferably a telescopic hookloader [Pg. 11-12 ll. 22-7, Figs. 1-5, Arm 26].

Regarding claim 17, Verbeek and Stuhler disclose the truck-mountable detection system according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Verbeek discloses a truck [Pg. 11 ll. 22-35, Hook loader vehicle 10] comprising:
a detection system [Pg. 1-2, ll. 5-18, Visual guidance method and system provided for hook loader vehicle using image capturing device], and a loading equipment, in particular a hookloader, having a second coupling device configured for coupling with a first coupling device of a container [Pg. 11-12, ll. 22-20, Vehicle 10 comprises arm 26 as hookloader and hook 28 as second coupling device, and couples with bar 15 as first coupling device].

Claims 2 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeek (WO 2017/108764 A1) (hereinafter Verbeek) and Stuhler et al. (EP 3153348 A1) (hereinafter Stuhler) in view of Dralle et al. (US 2006/0092403 A1) (hereinafter Dralle).

Regarding claim 2, Verbeek and Stuhler disclose the truck-mountable detection system according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Stuhler teaches of the stereographic sensor system [Paragraph [0035]-[0041] & [0058], Control device configured to identify shape based on spatial detection information and/or image information that includes 3D image technology from stereo image recording system].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the image recognition of Stuhler as above, to automatically load/unload a swap body by identifying the swap body based on shape without any necessary manual actions (Stuhler, Paragraph [0041]).
However, Verbeek and Stuhler do not explicitly disclose wherein the stereographic sensor system comprises at least two sensors looking at the same field of detection, preferably at least two cameras.
Dralle teaches wherein the stereographic sensor system comprises at least two sensors looking at the same field of detection, preferably at least two cameras [Paragraph [0022]-[0026] & [0047], Fig. 2, CCD digital cameras, mounted similarly, looking in same direction].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the stereo camera of Dralle as above, to capture and obtain imagery during handling to keep track of transportation paths in time and space of detected individual objects (Dralle, Paragraph [0001]).

Regarding claim 18, Verbeek and Stuhler disclose the truck according to claim 17, and are analyzed as previously discussed with respect to the claim.
However Verbeek and Stuhler do not explicitly disclose the particulars of claim 18.
Dralle teaches wherein the stereographic sensor system is either mounted on or to:
at or near a rear end of the truck, or an arm of the loading equipment, or in an elevated position on the truck, preferably on a cabin of the truck or the stereographic sensor system is mounted on a vehicle which is moveable separately from the truck [Paragraph [0022]-[0026] & [0047], Fig. 2, CCD digital cameras, mounted similarly on arm as loading equipment].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the stereo camera of Dralle as above, to capture and obtain imagery during handling to keep track of transportation paths in time and space of detected individual objects (Dralle, Paragraph [0001]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Verbeek (WO 2017/108764 A1) (hereinafter Verbeek) and Stuhler et al. (EP 3153348 A1) (hereinafter Stuhler) in view of Shadwell et al. (WO 1992/017287 A2) (hereinafter Shadwell).

Regarding claim 5, Verbeek and Stuhler disclose the truck-mountable detection system according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Verbeek nor Stuhler disclose the particulars of claim 5.
Shadwell teaches wherein a class of the container can be recognized by the data processor by calculating the position of the first coupling device in relation to a predefined reference position in the form of a predefined point on the container [Pgs. 22-30, ll. 1-31, Device learning to identify new LCCs to categorize as hopper, tanker, box, etc.) through image analysis and database referencing].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Verbeek to integrate and implement the LCC identification device of Shadwell as above, to identify individual linearly constrained containers based upon visual information, automatically (without human intervention). In accordance with the present invention, the identification is performed without requiring special equipping or marking of the containers (Shadwell, Abstract).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112(b) rejection.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to wherein the control unit of the loading equipment is configured to automatically determine a rear end position of a container and to detect if a container is short and is in danger of being pulled too far onto a loading area of the truck and/or to detect if a container is long would stick out too far over the rear end of the truck based on the data provided by the stereographic sensor system and/or based on data provided by at least one sensor different from the stereographic sensor system and wherein it is preferably provided that in case the container is detected to be long an underrun bumper is being deployed automatically as claimed in claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487